         Case 7:17-cv-01114-RDP Document 157 Filed 02/11/20 Page 1 of 1                                   FILED
                                                                                                 2020 Feb-11 PM 04:59
                                                                                                 U.S. DISTRICT COURT
                                                                                                     N.D. OF ALABAMA


                                UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ALABAMA
                                     WESTERN DIVISION

MICHAEL W. RONDINI, et al.,                           §
                                                      §
       Plaintiff,                                     §       CASE NO.: 7:17-cv-01114-RDP
                                                      §
vs.                                                   §
                                                      §
TERRY J. BUNN, Jr.,                                   §
                                                      §
       Defendant.                                     §

                                      NOTICE OF APPEARANCE

        Please take notice that Attorney Austin Russell hereby appears as counsel of record for the
Plaintiff. Please serve future correspondences and pleadings accordingly.


                                                                      Respectfully submitted,

                                                                      /s/ Austin Russell
                                                                      Austin Russell
                                                                      Attorney for Plaintiff
Of Counsel:
Maxwell & Tillman, LLC.
2326 2nd Ave. N.
Birmingham, AL. 35209
T: 205-216-3304
arussell@mxlawfirm.com

                                 CERTIFICATE OF SERVICE

        I hereby certify that I have served the forgoing upon all parties to this proceeding by filing
this notice on the CM/ECF electronic filing system on this 11th day of February 2020.

Richard E. Smith
CHRISTIAN & SMALL, LLP
502 20th Street North
1800 Financial Center
Birmingham, AL 35203
Phone: 205-795-6588
res@csattorneys.com
                                                                      /s/ Austin Russell
                                                                      OF COUNSEL

                                                  1
